Citation Nr: 0828928	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  06-21 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension for a spouse based on 
the need for regular aid and attendance or by reason of being 
housebound.


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to August 
1953.  The appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  


FINDINGS OF FACT

1. The competent medical evidence does not show that the 
appellant is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; is a 
patient in a nursing home because of mental or physical 
incapacity; or has a factual need for aid and attendance 
demonstrated by an inability to care for most of her daily 
personal needs or protect herself from the hazards and 
dangers of her daily environment.

2. The competent medical evidence does not show that the 
appellant is substantially confined to her home or the 
immediate premises.


CONCLUSION OF LAW

The criteria for an award of special monthly pension based on 
the need for regular aid and attendance of another person or 
on being housebound have not been met. 
38 U.S.C.A. §§ 1541, 5103, 5103A, and 5107 (West 2002 & Supp. 
2007); 
38 C.F.R. §§ 3.159, 3.350, 3.351, 3.352 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

A VA letter dated in November 2005 satisfied VA's duty to 
notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as 
it informed the appellant of what evidence was needed to 
establish the benefits sought, of what VA would do or had 
done, and what evidence she should provide, including dates 
and places she received medical treatment, and informed her 
that it was her responsibility to make sure that VA received 
all requested records that are not in the possession of a 
Federal department or agency necessary to support the claims.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  A July 2006 
letter provided the veteran with notice of the type of 
evidence necessary to establish an effective date or higher 
rating.  While this notice was not followed by a 
readjudication of the claim, the claim for special monthly 
pension is being denied, and no effective date or rating 
percentage will be assigned; therefore, the Board finds that 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess, supra.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.  A statement from the appellant's 
physician and lay statements have been associated with the 
record.  She was also accorded a VA examination in January 
2006 in connection with this claim.  38 C.F.R. § 3.159(c)(4).  

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
appellant by VA would be capable of substantiating her 
claims.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991);  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the appellant in adjudicating this appeal.

Special Monthly Pension

The law provides increased pension benefits to a spouse of a 
veteran by reason of need for aid and attendance or of being 
housebound.  38 U.S.C.A. § 1541(d), (e); 
38 C.F.R. § 3.351(a)(5).

Under 38 C.F.R. § 3.351(b), the need for aid and attendance 
means helplessness or being so nearly helpless as to require 
the regular aid and attendance of another person.  The 
criteria for establishing the need for aid and attendance 
include consideration of whether the appellant is blind or is 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or is a patient in a 
nursing home because of mental or physical incapacity; or 
establishes a factual need for aid and attendance.  38 C.F.R. 
§ 3.351(c).

In determining whether there is a factual need for regular 
aid and attendance, the following will be accorded 
consideration: the inability of the appellant to dress or 
undress herself, or to keep herself ordinarily clean and 
presentable; whether she requires frequent adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; 
inability to feed herself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity that requires 
assistance on a regular basis to protect her from the hazards 
or dangers incident to her daily environment.  

It is not required that all of the disabling conditions 
enumerated in the above paragraph be found to exist before a 
favorable rating may be made.  The particular personal 
function which the appellant is unable to perform should be 
considered in connection with her condition as a whole.  It 
is only necessary that the evidence establish that the 
appellant is so helpless as to need regular aid and 
attendance, not that there be constant need.  38 C.F.R. § 
3.352(a).

If the criteria for special monthly pension based on the need 
for regular aid and attendance are not met, special monthly 
pension can be awarded if a surviving spouse is permanently 
housebound by reason of disability.  38 U.S.C.A. § 1541; 
38 C.F.R. § 3.351(f).

A surviving spouse will be considered to be permanently 
housebound when she is substantially confined to her house 
(ward or clinic areas, if institutionalized) or immediate 
premises by reason of a disability or disabilities reasonably 
certain to remain throughout her lifetime.  38 U.S.C.A. § 
1541(e)(2); 38 C.F.R. § 3.351(f).

A September 2005 medical statement for consideration of aid 
and attendance submitted by the appellant, and completed by 
the appellant's physician, indicates that she is able to 
walked unaided, feed herself, care for the needs of nature, 
sit up unassisted, travel, and leave home unassisted.  
Further, this statement indicates that she does not need 
assistance in bathing or tending to other hygiene needs, is 
not confined to bed, is not blind, and does not require 
nursing home care.

The appellant underwent a VA examination in January 2006.  
She reported a history of hypothyroidism, diabetes, 
hypertension, hypercholesterolemia, and occasional weakness 
in her right leg.  She reported that she lives with her 
adolescent nephew in a one-story house and does not need 
assistance for sitting in or getting out of bed, but does 
frequently need help standing.  She stated that she cleans 
the house, does the laundry, and cooks, although with 
difficulty, and also leaves the house to pay bills and buy 
groceries.  The appellant reported that she does not need any 
aids for ambulation and can walk one mile without the 
assistance of another person.  The examiner noted that she 
had decreased range of motion of the thoracolumbar spine, 
along with a slow gait and mildly painful handgrip.  

With respect to whether the appellant requires aid and 
attendance, the record is negative for any indication that 
the appellant is blind or is so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; or is a patient in a nursing home because of mental or 
physical incapacity. 38 C.F.R. § 3.351(c).  

The Board now turns to a determination of whether a factual 
need for aid and attendance is present.  Although the medical 
evidence demonstrates that the appellant needs assistance 
standing at times, the evidence of record does not reveal 
that the appellant is so helpless as to need regular aid and 
attendance.  The record does not show an inability to keep 
herself ordinarily clean and presentable; need for frequent 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid; inability to feed herself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity that requires assistance on a regular basis to 
protect her from the hazards or dangers incident to her daily 
environment.  38 C.F.R. § 3.352(a).  The appellant reported 
that she can walk without assistance and perform tasks around 
the house.  Furthermore, no disability has been identified 
that would be of such severity as to impose the degree of 
restrictions contemplated by the cited regulation.

With respect to whether the appellant is housebound, the 
record is negative for any indication that the appellant is 
substantially confined to her house or immediate premises by 
reason of a disability or disabilities reasonably certain to 
remain throughout her lifetime. 38 C.F.R. § 3.351(f). The 
record specifically provides that the appellant does her own 
grocery shopping and also travels to pay her bills.  She also 
reported that she is not restricted in leaving her home.  

In her June 2006 substantive appeal, the appellant stated 
that she lives on her own, and has difficulty dressing 
herself, preparing meals, and remembering to take her 
medication.  She also contended that the January 2006 
examination was cursory and did not adequately assess the 
gravity of her condition.

The appellant is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to her through her senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, she is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 
5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 
482 (1992).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Consequently, the 
Board finds that entitlement to special monthly pension for a 
spouse based on the need for regular aid and attendance or by 
reason of being housebound is not warranted.


ORDER

Special monthly pension for a spouse based on the need for 
regular aid and attendance or by reason of being housebound 
is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


